Exhibit23 Consent of Independent Registered Public Accounting Firm The Board of Directors Ballantyne Strong, Inc.: We consent to the incorporation by reference in the registration statement (FileNos.333-03849, 333-116739, 333-139177, 333-153408, 333-169115, and 333-196019) on FormS-8 of Ballantyne Strong, Inc. (theCompany) of our reports dated March 6, 2015, with respect to the consolidated balance sheets of Ballantyne Strong, Inc. as of December31, 2014 and 2013, and the related consolidated statements of operations, stockholders’ equity, cash flows, and comprehensive income for each of the years in the three-year period ended December31, 2014, and the related financial statement schedule, and the effectiveness of internal control over financial reporting as of December31, 2014, which reports appear in the December31, 2014 annual report on Form10-K of Ballantyne Strong, Inc. /s/ KPMG LLP Omaha, Nebraska
